Riddick, J., (dissenting.) I am not able to concur in that part of the opinion which upholds the judgment for exemplary damages. The main facts in the case, as they appear to me, are as follows: S. W. Kirby, for whose injury and death damages are sought in this case, was an assistant watchman employed by the railway company and on the day he was killed was in charge of its bridge across White River near Augusta, Arkansas. It was his duty, when signalled by boats desiring to pass the bridge, to open the draw for them to pass through. The regulations under which he acted required that before unlocking the draw he should place red flags about 100 feet from each end of the bridge to notify those in charge of trains approaching the bridge that the draw was open or about to be opened. On the day of the accident, a boat blew a signal to open the draw, and Kirby commenced to open it without first putting out the flags in front of each end of the bridge, as the regulations required. He unlocked the west end of the draw, and- then went to the east end of the draw and began to unlock that when a freight train signaled its approach from the west. From the west end of the bridge the track curved south, and trains coming from that direction could not see signals from the center of the bridge plainly until they arrived within about two hundred yards of the end of the bridge. After giving the signal it was the duty of the. employees in charge of the train to get the train under control and to bring it to a stop at a post called the stop post, which was about fifty yards from the end of the bridge, unless they received a signal from the bridge watchman to go over the bridge. There was a rise in the track as it approached the bridge from the west. This grade made it inconvenient to stop heavy trains at that place, and a custom had grown up among engineers of freight trains not to bring such trains to a full stop before being signalled but to slow up, and if no danger signals were seen to go over the bridge without stopping. When the train that caused the injury approached, the engineer in charge gave the signal of its approach and slackened its speed to some extent, but the engineer,' not seeing the danger signals, did not bring- the train to a full stop before reaching the bridge. When Kirby, the watchman, heard the train signal, knowing that no flags were out to indicate danger, and that the engineer, unless flagged, might attempt to pass the bridge, he ran from the east end of the draw span where he was at work to the west end thereof to signal the approaching train. It is not shown whether this bridge was floored so that one could run at full speed on it or not, but, remembering that when the train gave the signal of its approach it was not much if any over four hundred yards away from the bridge, that Kirby, being at the east end of the draw span of the bridge, had to go 270 feet or 90 yards to reach the west end of the span and had to stop on the way to get a flag from a small house in the center of the bridge with which to signal the train — remembering these things, it seems certain that, if the train as claimed by plaintiff was approaching at the rate of 20 miles an hour, it must have gone four or five times the distance that Kirby traveled. When he reached the west end of the draw, the train must have been several hundred yards nearer the bridge than it was at the time the signal of its approach was given, and it could not have been very far from the bridge. For this or some other reason the engineer did not discover the condition of the bridge until it was. too late to stop the train before reaching the bridge. Just at the west end of the bridge there was a small platform built on the side of the track called a “jigger.” This platform was about fifty feet west of the draw span of the bridge. If Kirby had reached this place, he would have been safe. But he went no further west than the end of the draw span. After flagging the train from that point and seeing that it was not going to stop, he ran back towards the center of the draw span, probably to seek safety in the small house built on the bridge there. Before the train reached the west end of the bridge, the engineer and fireman had observed the signals given by Kirby, and saw also that the west end of the draw span was unlocked, and were no doubt doing all they could to stop the engine and train. Knowing that there was great danger in remaining on the engine under such circumstances, the fireman jumped from the engine to the “jigger” platform at the end of the bridge. But, despite the' danger to which he was exposed, the engineer remained on his engine. Notwithstanding his efforts to stop it, the engine went on the bridge and mounted the draw span of the bridge, but some of the cars were derailed by the fact that the span had been unlocked and was higher than the connecting span. The engine ran to within thirty or forty feet of the center of this span, and before it was stopped struck Kirby and knocked him into the river, causing his death. The evidence, I think, justified a finding against the company for actual damages, but “the element of wilfulness or conscious indifference to consequences from which malice may be inferred” is lacking, and for that reason the case is not one for exemplary damages. Railway v. Hall, 53 Ark. 7. A mere error of judgment as to the result of doing an act or the omission to do an act, having no evil purpose or intent or consciousness of probable injury, may constitute negligence, but can not rise to a degree of wanton negligence or willful wrong. Birmingham Ry. & El. Co. v. Bowers, 110 Ala. 329. The Supreme Court of the United States, in a case where the plaintiff sought to recover exemplary damages on the ground that the defendant was guilty of gross negligence, referred to a remark of Baron Rolfe, afterwards Lord Cranworth, to the effect that “gross negligence is ordinary negligence with a vituperative epithet,” and said: “Gross negligence is a relative term. It is doubtless to be understood as meaning a greater want of care than is implied by the term ‘ordinary negligence;’ but, after all, it means the absence of care that was necessary under the circumstances. In this sense the collision in controversy was the result of gross negligence, because the employees of the company did not use the care that was required to avoid the accident. But the absence of this care, whether called gross or ordinary negligence, did not authorize the jury to visit the company with damages beyond the limit of compensation for the injury actually inflicted.” Milwaukee & St. P. Ry. Co. v. Arms, 91 U. S. 489. There are many other well-considered cases that support the rule that the mere fact that a defendant had been guilty of negligence, whether gross or not, does not justify the imposition of exemplary damages unless the circumstances were such as to raise the inference of malice or to show that the injury was wilfully inflicted. Ry. v. Hall, 53 Ark. 7; Scott v. Donald, 165 U. S. 58; Magrane v. Railway, 183 Mo. 119; Alabama G. S. Ry. Co. v. Moorer, 116 Ala. 642, 9 Am. & Eng. Enc. R. Cases, N. S. 742. The case of Railway v. Hall, above cited, and which is also quoted in the majority opinion, declares that there must be an element of wilfulness or that the circumstances must be such as that malice may be inferred. But what is there in this case to show wilfulness or from which malice can be inferred? The idea that the engineer of this train approaching a bridge across a deep navigable river, with the central span of this bridge fixed so that it could turn on hinges and admit the passage of boats, intentionally disregarded the signal of the watchman to stop, that he did this knowing that the signal meant that the draw span was unlocked and unsafe for the train; that, knowing these things, he ran .his train on the bridge wilfully or with conscious indifference to the danger incurred, is .about as unreasonable a supposition as could well be imagined. The evidence of all the witnesses shows that when Kirby came out of the small house on the bridge where he went to get a flag he began waving the flag as he went towards the west end of the draw span. He must have been waving this flag when first seen by the engineer and fireman, and until they saw him they had no reason to believe that running the train on the bridge would result in injury either to him or themselves. Up to that time there could not have been any wilfulness or anything indicating malice. They both testify that, so soon as he was seen, the engineer applied the emergency brake and tried to stop the train. It ought to require strong evidence to show to the contrary, for when the engineer saw that signal he knew that it meant that the draw span was unlocked, and that, unless the train was stopped, a wreck was certain, and that the whole train might -be thrown in the river. It is quite unreasonable to believe that with this knowledge he made no effort to stop the train, unless he was paralyzed by the. appalling danger that confronted him. But there is really no evidence to contradict his statement that he at once on observing the signal tried to stop the train. It is true certain witnesses testified that the train did not slacken its speed for sometime after it was flagged by Kirby. The engineer explained that the reason why he could not check the train more quickly was that he had applied the air brakes before he got in sight of the bridge, but, not seeing any danger signal, he had released the brakes just before he saw Kirby. That, on seeing Kirby waving the red flag, he at once applied the emergency brakes and sanded the track, but that, the air having been used, the brakes would not at once give the full amount of pressure. This is a reasonable explanation, which is not contradicted ; but, if we disregard that entirely, the fact that the speed of the train was not checked may show that the engineer and fireman were not keeping a lookout, it may show that the engineer did not exercise due skill in handling the train, but that is a very different matter from showing that he intentionally ran his train on the bridge after seeing the signal and knowing that the draw span was unlocked, and that the danger to the train and himself was imminent. The moment that he saw Kirby waiving the red flag, he must'have recognized the great peril to himself as well as to Kirby if the train was not stopped. To find that the engineer wilfully put the life of Kirby in danger is to find that he wilfully exposed himself to great and imminent peril for no reason whatever, but the evidence shows nothing of the kind. Negligence, I admit, is shown, but to my mind the circumstances all rebut the idea that the injury was wilfully inflicted, or that there was anything wanton or wilful in the conduct of the engineer. For that reason I am convinced that exemplary damages ought not to be allowed. Opinion delivered November 4, 1907. Wood, J., concurs in dissenting opinion.